People v Cozart (2021 NY Slip Op 00859)





People v Cozart


2021 NY Slip Op 00859


Decided on February 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2019-02134
 (Ind. No. 18-00211)

[*1]The People of the State of New York, respondent,
vLeonard Cozart, appellant.


James D. Licata, New City, NY (Lois Cappelletti of counsel), for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Carrie A. Ciganek of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Kevin F. Russo, J.), rendered January 9, 2019, convicting him of attempted assault in the first degree, upon his plea of guilty, and sentencing him to a determinate term of imprisonment of 3½ years, followed by a period of postrelease supervision of 3½ years.
ORDERED that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the period of postrelease supervision from 3½ years to 2½ years; as so modified, the judgment is affirmed.
As the People correctly concede, the period of postrelease supervision imposed at sentencing was greater than the statutory minimum period of 2½ years (see  Penal Law § 70.45[2][f]) promised by the County Court at the time the defendant's plea was entered. Therefore, we agree with the People that the defendant's sentence should be modified, in the interest of justice, to the extent indicated.
The defendant's remaining contention is without merit.
DILLON, J.P., CHAMBERS, AUSTIN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court